Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed September 28, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed February 22, 2022, with respect to the rejection(s) of claims 1, 11, and 20 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Azuma, as shown below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al. (JP 4711583 B2, June 29, 2011), hereinafter referred to as Azuma.
Regarding claim 1, Azuma teaches a method, comprising: 
transmitting a set of ultrasound waves to towards a target area (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n  generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the subject 30 is the target area), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the set of ultrasound elements are equated to ultrasound transducers 250 -25n); and 
the set of ultrasound elements are positioned at different locations in a transducer assembly (Fig 2, ultrasound transducers 250 -25n at different locations in transducer assembly (transducer array 21)); 
receiving a set of reflections of the set of ultrasound waves from the target area wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (Fig. 2; see pg. 7, lines 13-14 – “The ultrasonic waves reflected in the subject 30 return to the transducer array 21 of the ultrasonic probe 20 again…”); 
determining a set of correction values for the set of ultrasound elements, 
wherein a  correction value of the set of correction values represents a refraction of reflection of the set of reflections as a reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.” Where the correction values are equated to the correction delay times given to each transducer),
wherein at least one of the set of correction values is determined based on a path of a reflection of the set of reflections through the lens of the respective ultrasound element (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.”; Fig. 11; see pg. 13 – “…it is considered that a sound that has exited into the lens layer at an angle θ from the oscillator at the transducer position XN reaches the focal point F. When this angle θ is determined, the refraction angle of each layer is determined, so that a sound path is determined and a delay time can be determined.” Where the correction values (correction delay times) for each transducer is based on the ultrasound propagation path, which is based on the lens layer and the transducer position); and 
generating imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 5 – “…the ultrasonic imaging apparatus further comprises means for detecting data concerning a layer structure of the subject for refraction correction from a screen of the display unit on which an ultrasonic image is displayed.”).  
Regarding claim 11, Azuma teaches an ultrasound probe (Fig. 1, ultrasound probe 20; see pg. 6 – “An ultrasonic probe 20 includes a transducer array 21 and a memory 22.”), comprising: 
a transducer assembly (Fig. 1, transducer array (assembly) 21 within ultrasound probe 20; see pg. 6 – “An ultrasonic probe 20 includes a transducer array 21 and a memory 22.”); and 
a processing device coupled to the transducer assembly (Fig. 1, beamformer 14 coupled to transducer array (assembly) 21; see pg. 6 – “The ultrasonic beamformer 14 controls the operation of the transducer array 21 within the ultrasonic probe 20 under the control of the control unit 11.”), the processing device configured to: 
transmit a set of ultrasound waves to towards a target area (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n  generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the subject 30 is the target area), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the set of ultrasound elements are equated to ultrasound transducers 250 -25n); and 
the set of ultrasound elements are positioned at different locations in the transducer assembly (Fig 2, ultrasound transducers 250 -25n at different locations in transducer assembly (transducer array 21)); 
receive a set of reflections of the set of ultrasound waves, wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (Fig. 2; see pg. 7, lines 13-14 – “The ultrasonic waves reflected in the subject 30 return to the transducer array 21 of the ultrasonic probe 20 again…”); 
determine a set of correction values for the set of ultrasound elements, 
wherein a correction value of the set of correction values represents a refraction of a reflection of the set of reflections as the reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.” Where the correction values are equated to the correction delay times given to each transducer),
wherein at least one of the set of correction values is determined based on a path of reflection of the set of reflections through the lens of the respective ultrasound element (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.”; Fig. 11; see pg. 13 – “…it is considered that a sound that has exited into the lens layer at an angle θ from the oscillator at the transducer position XN reaches the focal point F. When this angle θ is determined, the refraction angle of each layer is determined, so that a sound path is determined and a delay time can be determined.” Where the correction values (correction delay times) for each transducer is based on the ultrasound propagation path, which is based on the lens layer and the transducer position); and 
generate imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 5 – “…the ultrasonic imaging apparatus further comprises means for detecting data concerning a layer structure of the subject for refraction correction from a screen of the display unit on which an ultrasonic image is displayed.”).  

Furthermore, regarding claims 2 and 12, Azuma further teaches wherein: the set of ultrasound waves are transmitted at an angle relative to the target area and a surface; and the correction value of the set of correction values is determined based on the angle relative to the target area and the surface (see pg. 13 – “In FIG. 11, it is considered that a sound that has exited into the lens layer at an angle θ from the oscillator at the transducer position XN reaches the focal point F. When this angle θ is determined, the refraction angle of each layer is determined, so that a sound path is determined and a delay time can be determined.” where ultrasound waves (sound) are transmitted (exited into the lens layer from the transducer) angle θ relative to the target area (focal point F) and the surface (surface of lens layer)). 
Furthermore, regarding claims 3 and 14, Azuma further teaches wherein determining the set of correction values for the set of ultrasound elements comprises: determining a first curve based on the angle relative to the target area and the surface, wherein the first curve is associated with a first ultrasound element of the transducer assembly (Fig. 18; see pg. 17 – “Since the delay time is determined by the time required to reach the focal point from each transducer, the delay time is represented by a curve of the relationship between "vertical axis: time required to reach the focal point from each transducer" versus "horizontal axis: position of each transducer".” Where the first curve (Fig. 18) is based on the angle relative to the target area and the surface (delay time, which is based on angle θ), where a first transducer (which is a part of the transducer array) is associated with the first curve (Fig. 18)). 
Furthermore, regarding claims 8 and 13, Azuma further teaches wherein the correction value of the set of correction values is based on a location of a respective ultrasound element within the transducer assembly (Fig. 11; see pg. 13 – “…it is considered that a sound that has exited into the lens layer at an angle θ from the oscillator at the transducer position XN reaches the focal point F. When this angle θ is determined, the refraction angle of each layer is determined, so that a sound path is determined and a delay time can be determined.” Where the correction values (correction delay times) for each transducer is based on the ultrasound propagation path, which is based on the lens layer and the transducer position).
Furthermore, regarding claims 9 and 19, Azuma further teaches wherein: 
the imaging data comprises a set of signals generated by the set of ultrasound elements (see pg. 5 – “…the ultrasonic imaging apparatus further comprises means for detecting data concerning a layer structure of the subject for refraction correction from a screen of the display unit on which an ultrasonic image is displayed.”); and 
the set of correction values comprises a set of delays for the set of signals generated by the set of ultrasound elements (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.” Where the correction values are equated to the correction delay times given to each transducer).   
Furthermore, regarding claim 10, Azuma further teaches wherein the set of correction values is determined while a transducer probe is in operation (Fig. 1; see pg. 16 – “During imaging, a delay time is calculated by an ultrasonic beamformer 14 for the parameter and a depth of focus provided by a control part 11, and the delay time is given to a transducer array 21 and transmitted to a subject 30.” Where the correction values (delay times) are determined while the probe is in operation (during imaging)). 
Regarding claim 20, Azuma further teaches an ultrasound imaging system (Fig. 1, ultrasound imaging device 100), comprising: 
an ultrasound probe (Fig. 1, ultrasound probe 20; see pg. 6 – “An ultrasonic probe 20 includes a transducer array 21 and a memory 22.”) configured to: 
transmit a set of ultrasound waves to towards a target area (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n  generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the subject 30 is the target area), wherein: 
the set of ultrasound waves are transmitted by a set of ultrasound elements (Fig. 2; see pg. 7, lines 11-13 – “The transducer 250, 251, 252 ,…, 25n generates an ultrasonic wave corresponding to a voltage due to its piezoelectricity, and transmits an ultrasonic wave into the subject 30.” Where the set of ultrasound elements are equated to ultrasound transducers 250 -25n); and 
the set of ultrasound elements are positioned at different locations in the transducer assembly (Fig 2, ultrasound transducers 250 -25n at different locations in transducer assembly (transducer array 21)); 
receive a set of reflections of the set of ultrasound waves, wherein the set of reflections of the set of ultrasound waves are received by the set of ultrasound elements (Fig. 2; see pg. 7, lines 13-14 – “The ultrasonic waves reflected in the subject 30 return to the transducer array 21 of the ultrasonic probe 20 again…”); 
determine a set of correction values for the set of ultrasound elements, 
wherein a correction value of the set of correction values represents a refraction of a reflection of the set of reflections as the reflection passes through a lens of a respective ultrasound element of the set of ultrasound elements (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.” Where the correction values are equated to the correction delay times given to each transducer),
wherein at least one of the set of correction values is determined based on a path of reflection of the set of reflections through the lens of the respective ultrasound element (see pg. 5 – “The refraction correction delay data generating means calculates a delay time to be given to each transducer in consideration of an ultrasonic refraction effect in an ultrasonic propagation path between the vibrator and a designated focus by using a parameter relating to the ultrasonic probe including a lens layer thickness of the probe, a sound speed of the lens layer, and an arrangement pitch of the vibrator.”; Fig. 11; see pg. 13 – “…it is considered that a sound that has exited into the lens layer at an angle θ from the oscillator at the transducer position XN reaches the focal point F. When this angle θ is determined, the refraction angle of each layer is determined, so that a sound path is determined and a delay time can be determined.” Where the correction values (correction delay times) for each transducer is based on the ultrasound propagation path, which is based on the lens layer and the transducer position); 
generate imaging data based on the set of reflections of the set of ultrasound waves and the set of correction values for the set of ultrasound elements (see pg. 5 – “…the ultrasonic imaging apparatus further comprises means for detecting data concerning a layer structure of the subject for refraction correction from a screen of the display unit on which an ultrasonic image is displayed.”); and 
an imaging system coupled to the ultrasound probe, the imaging system configured to generate one or more images of the target area based on the imaging data (Fig. 1, probe 20 coupled to imaging system (image display part 13 within main body 10); see pg. 6 – “An ultrasonic imaging device 100 comprises a body 10 and an ultrasonic probe 20. A main body 10 of an ultrasonic imaging device includes a control part 11, a memory 12, an image display part 13…”; see pg. 5 – “…the ultrasonic imaging apparatus further comprises means for detecting data concerning a layer structure of the subject for refraction correction from a screen of the display unit on which an ultrasonic image is displayed.”).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Cogan et al. (US 20140334266 A1, published November 13, 2014), hereinafter referred to as Cogan.
Regarding claims 4 and 15, Azuma teaches all of the elements disclosed in claim 1 and 11 above, respectively.
Azuma teaches determining a first curve, but does not explicitly teach wherein the first curve comprises a piecewise linear curve.
Whereas, Cogan, in the same field of endeavor, teaches wherein the first curve comprises a piecewise linear curve (see pg. 5, col. 1, para. 0043 — “...an ideal delay profile for an ultrasound signal received by a transducer element can generally be approximated with a simple piecewise linear approximation with three segments.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining a first curve, as disclosed in Azuma, by having the curve be a piecewise linear curve, as disclosed in Cogan. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the complexity for implementing a dynamic beamformer and reduce the silicon area required in the probe, as taught in Cogan (see para. 0050). 
Furthermore, regarding claims 5 and 16, Cogan further teaches wherein the determining the first curve comprises: determining a first portion of the first curve; determining a second portion of the first curve; and combining the first portion of the first curve with the second portion of the first curve (see pg. 5, col. 1, para. 0043 —“...an ideal delay profile for an ultrasound signal received by a transducer element can generally be approximated with a simple piecewise linear approximation with three segments.” so each portion of a piecewise linear curve can be equated to a segment of a delay profile from an element for combining by piecewise linear approximation).
Furthermore, regarding claims 6 and 17, Cogan further teaches wherein the first portion of the first curve and the second portion of the first curve are determined using a first circuit (Fig. 10; see pg. 5, col. 1, para. 0043 — “During the first segment of time, the initial delay remains static. During the second segment, delay updates begin and effectively approximate a certain delay update rate over time. During the third segment, the delay updates cease and delays remain static for the remainder of the receive period. The timing for these segments may be accomplished simply with three counters, e.g., a START counter, a RATE counter, and a STOP counter.”; see pg. 5, col. 2, para. 0048 — “...one counter can act as the start counter 252, the stop counter 254, and the rate counter 256.” so the first portion can be equated to the first segment of the delay profile, the second portion can be equated to the second segment of the delay profile, and the first and second segments can be controlled using one counter (equated to a first circuit)).
Furthermore, regarding claims 7 and 18, Cogan further teaches wherein: 
the first portion of the first curve is determined using a first circuit (Fig. 10; see pg. 5, col. 1, para. 0043 — “During the first segment of time, the initial delay remains static. During the second segment, delay updates begin and effectively approximate a certain delay update rate over time. During the third segment, the delay updates cease and delays remain static for the remainder of the receive period. The timing for these segments may be accomplished simply with three counters, e.g., a START counter, a RATE counter, and a STOP counter.”; see pg. 5, col. 2, para. 0048 — “In some exemplary embodiments, separate counters can be implemented to perform the functions of the start counter 252, the stop counter 254, and the rate counter 256.” so the first portion can be equated to the first segment of the delay profile, which is controlled by the START counter 252 (first circuit)); and 
the second portion of the first curve is determined using a second circuit (Fig. 10; see pg. 5, col. 1, para. 0043 — “During the first segment of time, the initial delay remains static. During the second segment, delay updates begin and effectively approximate a certain delay update rate over time. During the third segment, the delay updates cease and delays remain static for the remainder of the receive period. The timing for these segments may be accomplished simply with three counters, e.g., a START counter, a RATE counter, and a STOP counter.”; see pg. 5, col. 2, para. 0048 — “In some exemplary embodiments, separate counters can be implemented to perform the functions of the start counter 252, the stop counter 254, and the rate counter 256.” so the second portion can be equated to the second segment of the delay profile, which is controlled by the RATE counter 256 (second circuit)).
The motivation for claims 5-7 and 16-18 was shown previously in claims 4 and 15, respectively. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793